Citation Nr: 1203776	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-19 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a rectocele, to include as secondary to service-connected bilateral salpingo-oophorectomy.

4.  Entitlement to service connection for left sciatic nerve paralysis, claimed as left leg numbness.

5.  Entitlement to service connection for abdominal pain due to adhesions.

6.  Entitlement to an initial rating in excess of 30 percent for service-connected mood disorder with depressive features.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2003, the RO denied service connection for abdominal pain, left leg numbness, and a right wrist disability.  In June 2009, the RO denied service connection for a rectocele.  The RO also granted service connection for a mood disorder and assigned a 30 percent disability rating effective November 21, 2007.  The Veteran filed timely appeals of both rating decisions.

Notably, the Veteran was denied service connection for a wrist disability in an October 1998 rating decision which was not appealed.  Therefore, the issue has been recharacterized as above.  The issues of service connection for left sciatic nerve paralysis and abdominal pain were characterized as new and material issues by previous decisional documents promulgated by the RO.  However, the Veteran originally filed those claims in September 2002 and has continuously prosecuted them since that time.  Therefore, they have been characterized as above.

A Travel Board hearing was held in September 2011 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of her claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 1998 rating decision that denied service connection for a wrist disability.

2.  Evidence received since the October 1998 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3.  A rectocele is not etiologically related to service or a service-connected disability.

4.  Left sciatic nerve paralysis is etiologically related to service.

5.  Pelvic adhesions are etiologically related to service-connected salpingo-oophorectomy.  

6.  Prior to September 21, 2011, the Veteran's mood disorder was characterized by depressed mood, constricted affect, sleep disturbances, and decreased energy.

7.  From September 21, 2011, the Veteran's mood disorder was characterized by isolation, hopelessness, anger, anxiety, and difficulty with concentration.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for a wrist disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a right wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A rectocele was not incurred in or aggravated by active service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.310 (2011). 

4.  Left sciatic nerve paralysis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

5.  Pelvic adhesions are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).

6.  Prior to September 21, 2011, the criteria for a rating in excess of 30 percent for mood disorder have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9435 (2011).

7.  From September 21, 2011, the criteria for a 50 percent rating for mood disorder have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9435 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in September 2002 and August 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's May 2010 notice of disagreement (NOD), she took issue with the initial disability rating assigned for her service-connected mood disorder and is presumed to be seeking the maximum benefits available under the law for that issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a July 2011 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board has concluded that reopening the Veteran's claim for entitlement to service connection for a right wrist disability is warranted.  Therefore, any notice deficiency regarding reopening previously denied claims is moot.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the etiology of the Veteran's rectocele and abdominal pain; and record the relevant findings for rating the Veteran's mood disorder.  Although a specific opinion was not obtained with respect to the Veteran's left sciatic nerve paralysis, the Board has concluded that service connection is nonetheless warranted for that condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claims.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  New and Material Evidence

Historically, the Veteran was denied service connection for a wrist disability in an October 1998 rating decision.  Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in a June 2008 SOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the October 1998 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current wrist disability.  

Since the prior final decision, additional evidence has been added to the claims file.  VA treatment records dated June 2001, a VA QTC examination from September 2002, and private treatment records dated December 2003 all reflect a diagnosis of carpal tunnel syndrome.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to the previously unestablished fact of whether the Veteran has a current right wrist disability.  Therefore, based on this new and material evidence, the Veteran's claim for service connection for a right wrist disability is reopened.


As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  As discussed in the Remand section below, however, additional development of the Veteran's claim is necessary.

C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's November 2007 rectocele, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).  However, the Veteran's claim for abdominal pain, which she has also claimed as secondary to her service-connected salpingo-oophorectomy, was originally filed in September 2002.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

1.  Rectocele

Service treatment records are negative for any complaints, treatment, or diagnosis associated with a rectocele in service.  However, the Veteran has not asserted that the condition was incurred in service.  Rather, she asserts that it is secondary to her service-connected salpingo-oophorectomy.  

Private treatment records dated October 2007 reflect a diagnosis of a symptomatic rectocele.  

The Veteran underwent a VA examination in October 2008.  The claims file was reviewed by the examiner, who noted the Veteran's history of total abdominal hysterectomy and oophorectomy.  Based on a review of the file, a history provided by the Veteran, and a physical examination, the examiner diagnosed a minimal symptomatic rectocele.  However, he stated that this condition was not related to the Veteran's hysterectomy or oophorectomy, as these conditions were performed abdominally. 

At her September 2011 Board hearing, the Veteran's representative suggested that the examiner attributed the rectocele to the Veteran's service-connected gynecological conditions.

Based on the evidence of record, the Board finds that service connection for a rectocele is not warranted.  Although the Veteran is diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in service or is secondary to a service-connected disability. 

As noted above, there are no complaints or findings associated with a rectocele during service, and the Veteran has not made any such assertions.  Moreover, the VA examiner in this case concluded that the Veteran's rectocele was not secondary to her service-connected salpingo-oophorectomy and hysterectomy, as those procedures were performed abdominally.  There is no other competent medical opinion in the record to refute this conclusion or to otherwise suggest that the Veteran's rectocele is attributable to a service-connected disability.

The Board has considered the Veteran's own statements made in support of her claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report observable symptoms, s he has not demonstrated the medical knowledge required to establish an etiological nexus between her rectocele and her service-connected disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's service-connected disabilities.

The preponderance of the evidence is against finding that the Veteran has a rectocele etiologically related to service or a service-connected disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

2.  Left Sciatic Nerve Paralysis

The Veteran underwent an enlistment examination in 1977.  No relevant abnormalities were noted.  However, she was seen several times for symptoms associated with her left lower extremity.  In October 1981, she reported hip pain which shot down into her foot.  She was diagnosed with low back pain with left lower extremity radiation.  In March 1983, she complained of left side numbness.  No diagnosis or treatment was rendered.  In February 1986, she was diagnosed with mild hip degenerative joint disease.  A nerve conduction test in April 1989 was normal.  Later, in July 1989, she reported numbness from the toes of her left leg up to her groin.  She was diagnosed with neuropathy and probable nerve root impingement.  In October 1992, she again reported left side numbness.  She was diagnosed with a parasthesia of the left leg, rule out lumbar spine arthritis.  A retirement examination in July 1998 yielded no findings, though the Veteran reported a history of joint problems.

Private treatment records dated August 1999 show the Veteran complained of low back pain which radiated to the left side, with numbness in the hip, thigh, and ankle.  She was diagnosed with lumbago with radicular symptoms.

Additional private records dated December 2001 show the Veteran reported a 10 to 15 year history of problems with her left lower extremity.  She was diagnosed with left lumbosacral plexopathy.

The Veteran underwent a VA QTC examination in September 2002.  However, the examiner indicated he was unable to make a diagnosis because there was no pathology.

Additional records dated 2004, 2005, and 2009 reflect complaints and diagnoses of lower left extremity radiculopathy.

Based on the evidence of record, the Board finds that service connection for left sciatic nerve paralysis is warranted.  Initially, the Board notes that the Veteran is already service-connected for degenerative disc disease of the lumbar spine.  Moreover, the record contains several diagnoses of left lower extremity radiculopathy or plexopathy attributable to low back pain.  

The Board acknowledges that the Veteran is competent to provide evidence of their own experiences and observations.  Moreover, the Board finds her to be credible in her claims that she had ongoing symptoms since her discharge from service.  The Board specifically notes the Veteran sought treatment for this condition repeatedly during service.  VA and private treatment records dated shortly after discharge also show the Veteran continued to have similar complaints for many years.  As these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, these records were generated many years before the Veteran filed any claim, and corroborate statements her statements that she had experienced discomfort since her time in service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that the treatment records and lay evidence of record competently and credibly establish a continuity of symptomatology of the Veteran's left sciatic nerve paralysis.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board finds that radicular pain is the type of symptom that a veteran is competent to describe.  See Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds her assertions regarding continuous radicular pain during and after service entitled to some probative weight.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that there are several records in which competent physicians associate the Veteran's radicular symptoms with her service-connected lumbar spine condition.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left sciatic nerve paralysis is warranted.

3.  Abdominal Pain Due To Adhesions

Service treatment records reflect that the Veteran was diagnosed with possible adhesions in October 1992 following complaints of abdominal pain.  In May 1997, she was diagnosed with abdominal pain secondary to her hysterectomy.  In October 1997, her treating physician sought to rule out a possible gastrointestinal cause for her abdominal pain complaints.  Following additional tests and treatment, a gastrointestinal cause was indeed ruled out in May 1998, and she was diagnosed with probable pelvic adhesions.

The Veteran underwent a VA QTC examination in September 2002.  The examiner diagnosed the Veteran with residuals, status post adhesions, as the record reflected some lysis of adhesions in 1999 following her operative procedures in 1998.

The Veteran complained of abdominal pain with difficult evacuation in June and October 2007.  These findings were attributed to her rectocele.  A July 2007 CT scan of the abdomen was normal.

The Veteran underwent a VA examination in December 2008.  The claims file was reviewed by the examiner, who noted the Veteran's history of an open hysterectomy and oophorectomy secondary to adhesions involving the ovaries, pelvic wall, bladder, and sigmoid colon.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that the Veteran had pelvic pain that was at least as likely as not related to adhesive disease from prior gynecologic surgeries, and was also multifactoral with the Veteran's baseline depression.

Based on the evidence of record, the Board finds that service connection for pelvic adhesive disease is warranted.  As noted above, the examiner in this case concluded that the Veteran's adhesive disease was related to her prior surgeries, for which she is presently service-connected.  There is no other competent opinion to refute this conclusion or to otherwise suggest that adhesive disease is not related to the Veteran's service connected disabilities.  Therefore, service connection for pelvic adhesive disease is appropriate.

D.  Increased Rating

1.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 30 percent rating under Diagnostic Code 9435.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435 (2011).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

2.  Evidence

VA treatment records dated March 2008 show the Veteran reported feeling depressed.  She was unable to engage in sexual activity with her husband as a result of her physical condition, and this caused a strain on their marriage.  She had a decrease in energy and motivation, and she cried a great deal.  She slept well on some occasions but "tossed and turned" at other times.  She enjoyed going to work because it kept her mind occupied.  She was started on Cymbalta and later switched to Zoloft.  She reported that she felt calmer with the medication but still experienced some symptoms.  She had few social supports.  On examination, the Veteran was appropriately dressed and groomed.  She was alert and oriented, and her speech and thought processes were normal.  There were no delusions or hallucinations.  She denied any suicidal or homicidal ideation.  Her mood was depressed.  Her affect was somewhat constricted and very tearful at times.  Her insight and judgment were good.  Her GAF score was 52.

A VA opinion was obtained in October 2008.  However, this opinion was based solely on a review of the claims file, and did not include any contemporaneous findings regarding the Veteran's mood disorder.

Private treatment records dated September 2011 show the Veteran's symptoms included racing thoughts, crying spells, insomnia, irritability, problems with concentration, anger, mood swings, anxiety, anhedonia, outbursts, isolation, and hopelessness.

3.  Analysis

Based on the evidence of record, the Board finds that a staged rating is warranted.  Prior to September 21, 2011, a rating in excess of 30 percent is not warranted.  Records during this period do not reflect many of the criteria consistent with a higher 50 percent rating, such as abnormal speech, panic attacks, difficulty in understanding complex commands, or impairment with memory, judgment, or insight.  While the Veteran did demonstrate some disturbances in mood and difficulty with social relationships, the Board finds that the Veteran's overall level of disability during this period is more consistent with the assigned 30 percent rating.

However, as of September 21, 2011, a higher 50 percent rating is warranted.  Treatment records during his period reflect additional symptoms, such as anger, hopelessness, concentration difficulties, and isolation, which were not previously demonstrated.  These manifestations, when viewed collectively with the Veteran's other symptoms, are more consistent with the 50 percent disability rating contemplated by Diagnostic Code 9435.

A higher 70 percent rating is not warranted, however, as the Veteran's condition does not reflect more serious symptoms such as suicidal ideation, obsessional rituals, obscure or irrelevant speech, a near-continuous panic or depression, periods of violence, or a neglect of personal appearance and hygiene.

4.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the mood disorder with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Indeed, it does not appear from the record that she has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, the Veteran reported that going to work kept her mind occupied.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a right wrist disability is reopened; the claim is granted to this extent only.

Service connection for a rectocele is denied.

Service connection for left sciatic nerve paralysis is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for pelvic adhesive disease is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for mood disorder with depressive features is denied prior to September 21, 2011.

A 50 percent rating for mood disorder with depressive features is granted from September 21, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Right Wrist

As noted above, the Veteran has been diagnosed with carpal tunnel syndrome of the right wrist.  Service treatment records dated November 1989 show complaints of right arm numbness, which was diagnosed as thoracic outlet syndrome.  The Veteran also reported that she did a great deal of typing while in the military, and attributed her carpal tunnel syndrome to her duties in service.  Although the Veteran underwent an examination in September 2002, no opinion regarding the etiology of the Veteran's right wrist disability was offered.  Therefore, on remand, the Veteran should be afforded a VA examination to determine whether her current right wrist carpal tunnel syndrome is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination within the appropriate specialty to address the nature and etiology of her right wrist carpal tunnel syndrome.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file and should render an opinion as to whether it is at least as likely as not that the Veteran's current right wrist carpal tunnel syndrome was incurred in or is otherwise attributable to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing an opinion, the VA examiner should specifically discuss the findings of right arm numbness in November 1989.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiners have responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  Thereafter, the AMC/RO should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


